Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 11-21 of C. Pueyo et al., US 17/282,710 (Sep. 26,2019) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 11 and 12-15 and 20 drawn to a process for carrying out a chemical reaction in a chemical reactor, in which at least one starting material, which is an organic chemical compound comprising 1 to 80 carbon atoms, is converted into at least one reaction product in a fluid phase in the presence of a film comprising solid catalyst particles, which catalyze said chemical reaction, and comprising an organic polymer in fibrillated form, wherein the film comprises at least one layer comprising solid catalyst particles and the organic polymer in fibrillated form, wherein the mass fraction of the organic polymer in fibrillated form in said layer is in the range from 0.06 to 0.2 and the mass fraction of solid catalyst particles in said layer is in the range from 0.8 to 0.94 based on the total weight of said layer, wherein the organic polymer is a fluoropolymer, and wherein the mass fraction of the sum of the starting material and of the reaction product based on the total mass of the fluid phase is in the range from 0.01 to 1.;

Group (II)	claims 11 and 16, drawn to the invention of Group (I), wherein the solid catalyst particles have a particle size d50 in the range from 0.1 to 1000 μm;

Group (III)	claims 11 and 17-18, drawn to the invention of Group (I), wherein the film has a thickness in the range from 0.1 μm to 20000 μm or wherein the thickness of the layer comprising solid catalyst particles and the organic polymer in fibrillated form is in the range from 1 μm to 200 μm;

Group (IV)	claims 11 and 19, drawn to the invention of Group (I), wherein the film comprises at least two layers of different compositions, wherein at least one of the two outer layers of the film is the layer comprising solid catalyst particles and the organic polymer in fibrillated form; and



Note: Election of a single disclosed species of each of the following is required regardless of which Group is elected.  Species are found in the specification.

(1)	a species of chemical reaction (see claim 12 for species);
(2)	a species of at least one starting material;
(3)	a species of at least one reaction product;
(4)	a species of solid catalyst particles; and
(5)	a species of organic polymer in fibrillated form, wherein the organic polymer is a fluoropolymer.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.




Groups (I)-(V) lack unity of invention because the common technical feature of claim 1 is obvious over the P. Bernstein et al., US 4,358,396 (1982) (“Bernstein”) disclosure of catalysts in the form of particles encradled in fibrils view of any of numerous secondary references teaching the use of heterogeneous catalysts to effect conversion of organic compounds.  

Bernstein teaches a particulate catalyst composition in which the active catalyst component is in the form of particles encradled in fibrils, the encradled catalyst being dispersed in a porous, fiber-containing polymeric material.  Bernstein at col. 1, lines 35-40.  Bernstein teaches that the polymeric material serves to preserve the integrity of the catalyst particles which permitting maximized access to such particles.  Bernstein at col. 1, lines 29-32; Id. at col. 2, lines 52-56.  Bernstein teaches that the fibrillated polymer can be polytetrafluoroethylene (PTFE), which can be fibrillated from a dry powder.  Bernstein at col. 3, lines 5-20.  Bernstein teaches that typically, the catalyst composition is comprised, by weight, about 75% to about 90% catalyst (which converts to a mass fraction range of 0.75 to 0.90), about 1% to about 5% fibrillated polymer (which converts to mass fraction range of about 0.01 to about 0.05), and the balance essentially support contributing polymer.  Bernstein at col. 2, lines 33-37.  As such, the Bernstein ranges of fibrillated polymer and catalyst (as converted to mass fraction) overlap with the following claim 1 ranges:

wherein the mass fraction of the organic polymer in fibrillated form in said layer is in the range from 0.06 to 0.2 and the mass fraction of solid catalyst particles in said layer is in the range from 0.8 to 0.94 based on the total weight of said layer, 

Bernstein further discloses catalysts selected from platinum group metals, nickel, cobalt, molybdenum, rhenium, silver, copper, in elemental form or as alloys or compounds or other combinations.  Bernstein at col. 5, lines 34-36.  Bernstein further discloses 

One of ordinary skill in the art is motivated with a reasonable likelihood of success to prepare a catalyst comprising the claim 1:

film comprising solid catalyst particles, which catalyze said chemical reaction, and comprising an organic polymer in fibrillated form, wherein the film comprises at least one layer comprising solid catalyst particles and the organic polymer in fibrillated form, wherein the mass fraction of the organic polymer in fibrillated form in said layer is in the range from 0.06 to 0.2 and the mass fraction of solid catalyst particles in said layer is in the range from 0.8 to 0.94 based on the total weight of said layer, wherein the organic polymer is a fluoropolymer

because Bernstein teaches that the fibrillated polymer may be PTFE, which meets the claim 1 limitation of “organic polymer is a fluoropolymer” and Bernstein teaches mass fraction ranges of the “organic polymer in fibrillated form” and “solid catalyst particles” that overlap with the claim 1 ranges.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to optimize within the ranges taught by Bernstein because Bernstein teaches that the entire ranges of polymer and catalyst amounts is effective.  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I).  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  One of ordinary skill in the art is further motivated to obtain the claim 1 fibrillated-polymer-embedded catalysts because Bernstein teaches that polymeric material serves to preserve the integrity of the catalyst particles which permitting maximized access to such particles.  Bernstein at col. 1, lines 29-32; Id. at col. 2, lines 52-56.  



carrying out a chemical reaction in a chemical reactor, in which at least one starting material, which is an organic chemical compound comprising 1 to 80 carbon atoms, is converted into at least one reaction product . . . wherein the mass fraction of the sum of the starting material and of the reaction product based on the total mass of the fluid phase is in the range from 0.01 to 1

For example, one of ordinary skill in the art is motivated to embed the Pt on alumina catalyst used in Tinsley et al., US 3,037,057 (1962) (“Tinsley”) according to the methods of Bernstein (see Bernstein at col. 5, line 54 though col. 6, line 30).  Tinsley teaches the hydrogenation of 2-(ortho, para-dinitrophenoxy)-1-ethyl nitrate as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above Tinsley process meets each and every limitation of claim 1 method with respect to chemical reactor, starting material, reaction product and “the sum of the starting material and of the reaction product based on the total mass of the fluid phase is in the range from 0.01 to 1”.  The Tinsley mass fraction sum of starting material and product will maintain at about 100g throughout the reaction.  Thus, in Tinsley’s Example 4 the “the mass fraction of the sum of the starting material and of the reaction product based on the total mass of the fluid phase is” 100g/738g or 0.135, which falls within the claim 1 range.  

Therefore, the common technical feature among Groups (I)-(V) is obvious in view of the cited art.  

Potential Rejoinder -- Linking Claim

Claim 11 links inventions (I) through (V).  Upon the indication of allowability of linking claim 11, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

For example, If Applicant elects Group (I) and during examination on the merits, claim 1 is found allowable, then the claims of Groups (II)-(V) will be considered for rejoinder pursuant to the above procedure.  

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election of Species

This application contains claims directed to more than one species of amino-siloxane.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

regardless of which Group is elected, to elect a single species of each of:

(1)	a species of chemical reaction (see claim 12 for species);
(2)	a species of at least one starting material;
(3)	a species of at least one reaction product;
(4)	a species of solid catalyst particles; and
(5)	a species of organic polymer in fibrillated form, wherein the organic polymer is a fluoropolymer.

to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622